DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments, specifically those directed towards the newly added limitations, the examiner respectfully disagrees.  Insofar as how “outside” is structurally recited and with no reference points structurally defining what applicant considers to be outside (or what’s inside thereby defining what applicant considers outside), the examiner’s interpretation of the prior art reads on the claimed invention.  The mounting table and the housing case, as defined by the examiner, are separate elements located “outside” and away from the tape printing device in different locations than the printing device.  Thereby, reading on the claimed limitation “outside” the printing device.  The examiner suggests furthering defining the printing device relative to the housing and table.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sago et al. (9,132,682).

	With respect to claim 1, Sago et al. teaches a mounting table (mounting portion 8) on which a housing section (30) including a tape supply section (40) having a tape roll (55) around which a tape (55) to be sent to a tape printing device (10/15) is wound (as seen in Fig. 6), and a housing case (38) that houses the tape supply section (40) is mounted, the mounting table (8) comprising: a mounting surface (8a-b) on which the housing section (38) is mounted (as seen in Fig. 22); and a rotation support portion (100) that is provided to protrude from the mounting surface (8a-b), is inserted into a shaft portion (65B) of the tape supply section (40) when the housing section (30) is mounted on the mounting surface (8a-b), and rotatably supports (as seen in Fig. 27) the tape supply section (40), wherein the mounting table (8a-b) and the housing case (38) are outside the tape printing device (10/15; as the mounting table and the housing case are separate elements located outside and away from the tape printing device, as defined by the examiner).

	With respect to claim 2, Sago et al. teaches the mounting table (mounting portion 8) further comprising: a positioning projection portion (120), which is provided to protrude from the mounting surface (8a-b) and comes into contact with a side wall (i.e. a side wall forming 

	With respect to claim 3, Sago et al. teaches the mounting table (mounting portion 8) wherein a corner (as labeled below in the examiner provided figure) of the mounting surface (specifically 8b) is chamfered so that a corner of the housing case (38) protrudes from the mounting surface (laying on surface 8B) in a state where the housing section (38) is mounted on the mounting surface (8a-b, as seen in Fig. 24).

	
[AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: textbox (Corner with chamfered edge that mounts on surface 8B)]
    PNG
    media_image1.png
    512
    445
    media_image1.png
    Greyscale

With respect to claim 4, Sago et al. teaches the mounting table (mounting portion 8) further comprising: a mounting-side engaging portion (42) that engages (such that the cassette does not interfere with the arm 12, insofar as how “engages” is structurally defined) with a printing-side engaging portion (12A) provided in the tape printing device (10/15).

	With respect to claim 5, Sago et al. teaches the mounting table (mounting portion 8) wherein the rotation support portion (100) includes a base portion (as labeled below) protruding from the mounting surface (specifically 8A), and a support projection portion (100A) protruding from an upper surface of the base portion (as seen below), the tape supply section (40) includes a 
[AltContent: arrow][AltContent: ][AltContent: textbox (Gap)][AltContent: arrow][AltContent: textbox (Flange portion)][AltContent: oval][AltContent: textbox (Base portion)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    256
    157
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    429
    212
    media_image3.png
    Greyscale




With respect to claim 6, Sago et al. teaches a tape printing system comprising a mounting table (seen in Fig. 3) on which a housing section (30) including a tape supply section (40) having a tape roll (55) around which a tape (55) is wound, and a housing case (38) that houses the tape supply section (40) is mounted, and a tape printing device (10/15) that performs printing on the tape (55) sent from the mounting table (i.e. sent from the cassette mounted on the mounting table of Fig 3), wherein the mounting table (Fig. 3) includes a mounting surface (8a-b) on which the housing section (30) is mounted; and a rotation support portion (100) that is provided to protrude 

With respect to claim 7, Sago et al. teaches a tape printing system wherein the rotation support portion (100) supports the tape roll (55) such that the tape roll (55) is (capable of being) positioned below (as the orientation of the system is capable of having) the tape (55) sent to the tape printing device (10/15, such that the roll is below the tape when the viewing the system from the keyboard towards the roll, in Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasegawa et al. (JP 2018161850) which discloses a label printing apparatus with separated cartridges. 	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853